NOT FOR PUBLICATION                       FILED
                        UNITED STATES COURT OF APPEALS                    SEP 18 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         Nos. 16-30117
                                                       16-30158
                    Appellee,
                                                  D.C. Nos.    1:14-CR-02074-WFN
  v.                                                           1:14-CR-02058-WFN

CHARLES PETE EYLE,                                MEMORANDUM*

                    Defendant-Appellant.

                      Appeal from the United States District Court
                         for the Eastern District of Washington
                     Wm. Fremming Nielsen, District Judge, Presiding

                         Argued and Submitted August 29, 2017
                                  Seattle, Washington

 Before: GOULD and McKEOWN, Circuit Judges, and ROTHSTEIN, ** District
 Judge.

           Charles Eyle was convicted of two counts of attempted aggravated sexual

 abuse of a child and one count of aggravated sexual abuse of a child. In a separate

 trial, Eyle was convicted of being a felon in possession of ammunition. Eyle was

 sentenced in a consolidated hearing, and his appeals of both convictions are


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
            The Honorable Barbara Jacobs Rothstein, United States District Judge
for the Western District of Washington, sitting by designation.
                                            1
consolidated in this Court.

       With respect to his sex-abuse convictions, Eyle contends that the district

court erred in allowing the child victim, D.E., to testify via two-way video without

holding an evidentiary hearing on the Government’s motion for video testimony.

Eyle argues that the district court’s ruling violated both the Confrontation Clause—

as interpreted by the Supreme Court in Maryland v. Craig, 497 U.S. 836, 845

(1988)—and the statute prescribing alternative procedures for children testifying in

sex-abuse cases, 18 U.S.C. § 3509(b)(1)(B). We review the Sixth Amendment and

statutory-interpretation claims de novo. United States v. Yazzie, 743 F.3d 1278,

1288 (9th Cir. 2014). We review a district court’s factual findings for clear error.

      Neither the Confrontation Clause nor § 3509 require the district court to hold

an evidentiary hearing prior to ruling on the Government’s motion for video

testimony. The district court’s findings that D.E. was fearful of the defendant were

appropriate and sufficient to allow were appropriate and sufficient to allow video

testimony.

        Eyle next contends that the district court erred in sentencing him as a

“career offender” under United States Sentencing Guideline § 4B1.1(a) because his

prior child-sex-abuse convictions under 18 U.S.C. §§ 2244(a)(1) and 2244(a)(3) are

not “crimes of violence” within the meaning of the Guidelines. We review de novo

a district court’s determination that a prior conviction constitutes a crime of

violence under the Guidelines. It is well-established in this circuit that child sex
                                           2
abuse is per se a crime of violence. United States v. Granbois, 376 F.3d 993, 996

(9th Cir. 2004). Thus, the district court did not err in enhancing Eyle’s sentence in

this case.

       AFFIRMED.




                                          3